            Case 2:20-cv-01813-CRE Document 1 Filed 11/20/20 Page 1 of 16




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 COURTNEY BARRETT, an adult              )
 individual,                             )
                                         )            Case No. 2:20-cv-1813
                       Plaintiff,        )
                                         )
        vs.                              )
                                         )
 NEW AMERICAN ADVENTURES,                )
 LLC, a Pennsylvania limited liability   )
 company, trading and doing business as )
 URBAN AIR TRAMPOLINE AND                )
 ADVENTURE PARK,                         )
                                         )
 ONE AMERICAN WAY, LLC, a                )
 Pennsylvania limited liability company, )
 and                                     )
                                         )
 UATP MANAGEMENT, LLC, a Texas )
 limited liability company,              )
                                         )            JURY TRIAL DEMANDED
                       Defendants.       )


                                         COMPLAINT

       AND NOW, comes the Plaintiff, Courtney Barrett, by and through her undersigned

counsel, Jonathan A. Orie, Esquire and Trevor R. Fleming, Esquire of the law firm ORIE &

ZIVIC, and file the following Complaint, stating in support thereof as follows:


       1.       Plaintiff Courtney Barret (hereinafter “Plaintiff”) is an adult individual residing

in Mammoth Lakes, California.


       2.       Defendant New American Adventures, LLC (hereinafter “Defendant

Trampoline Park”) is a limited liability company organized and existing under the laws of the



                                                 1
              Case 2:20-cv-01813-CRE Document 1 Filed 11/20/20 Page 2 of 16




Commonwealth of Pennsylvania, trading and doing business as Urban Air Trampoline and

Adventure Park, having a principal place of business located at 351 American Way,

Cranberry Township, Butler County, Pennsylvania.


         3.       At all times relevant hereto Defendant Trampoline Park was acting by and

through its duly authorized agents and employees acting within the scope of their agency and

employment.


         4.       Defendant One American Way, LLC (hereinafter “Defendant Property

Owner”) is a limited liability company organized and existing under the laws of the

Commonwealth of Pennsylvania having a registered address located at 351 American Way,

Cranberry Township, Butler County, Pennsylvania.


         5.       At all times relevant hereto Defendant Property Owner was acting by and

through its duly authorized agents and employees acting within the scope of their agency and

employment.


         6.       Defendant UATP Management, LLC (hereinafter “Defendant UATP”) is a

limited liability company organized and existing under the laws of the state of Texas having a

registered address located at 317 S Jenkins St., Suite C, Grapevine, Tarrant County, Texas

76051.


         7.       At all times relevant hereto Defendant UATP was acting by and through its

duly authorized agents and employees acting within the scope of their agency and

employment.



                                                2
            Case 2:20-cv-01813-CRE Document 1 Filed 11/20/20 Page 3 of 16




       8.       This Honorable Court has jurisdiction over the instant matter pursuant to

28 U.S.C. § 1332 because the amount in controversy exceeds $75,000.00 and is between

citizens of different states.


       9.       Defendant Property Owner is the owner of a certain piece of real property

located at or about 351 American Way, Cranberry, Butler County, Pennsylvania 16066

(hereinafter the “Premises”).


       10.      Upon the Premises, Defendant Trampoline Park operates the Cranberry

Township location of Urban Air Trampoline and Adventure Park, an indoor gymnasium and

recreational park that features trampolines, obstacle courses, and other physical recreation

activities for adults and children.


       11.      Defendant UATP sells franchises for Urban Air Adventure Park locations all

over the country to franchise operators such as Defendant Trampoline Park.


       12.      Defendant UATP requires that all franchise locations of Urban Air Adventure

Park be built according to its specifications and by contractors it has approved.


       13.      Plaintiff visited the Premises on or about November 23, 2018, for the purpose

of using the trampoline park.


       14.      Plaintiff proceeded through an obstacle course and came to a portion

colloquially called the “monkey bars,” which is a series of swinging bars suspended by cables

above a pit of plastic balls approximately one (1) foot deep.




                                               3
         Case 2:20-cv-01813-CRE Document 1 Filed 11/20/20 Page 4 of 16




       15.     Employees in the area were preoccupied with directing the large number of

individuals using the equipment on the Premises, and said employees failed to provide any

instructions or warnings to Plaintiff before she commenced using the monkey bars.


       16.     Plaintiff’s feet hung approximately two (2) feet above the surface of the ball

pit while she attempted to traverse the monkey bars.


       17.     Plaintiff lost her grip and fell while negotiating the monkey bars, dropping

into the ball pit beneath.


       18.     The balls of the pit, approximately the size of baseballs and composed of light

plastic, were rapidly displaced as she plunged through them and did little to arrest her fall.


       19.     Plaintiff’s feet and body struck the hard surface at the bottom of the ball pit

with the full weight of her fall.


       20.     As a direct and proximate result of the aforementioned fall, Plaintiff sustained

injuries, some of which may be of a permanent nature, including but not limited to:

               (a)     right Schatzker 6 tibial plateau fracture;

               (b)     hematoma of right leg;

               (c)     right suprapatellar joint effusion;

               (d)     inability to bear weight;

               (e)     right knee pain;

               (f)     swelling above right knee;

               (g)     right leg pain;

               (h)     loss of range of motion to right lower extremity;


                                                   4
         Case 2:20-cv-01813-CRE Document 1 Filed 11/20/20 Page 5 of 16




              (i)    numbness of right foot;

              (j)    crepitus of right knee joint;

              (k)    trendelenberg gait;

              (l)    antalgic gait;

              (m)    strength deficits of right leg;

              (n)    lower extremity fractures;

              (o)    leg fractures;

              (p)    tears, strains, and ruptures to ligaments and tendons in the legs;

              (q)    mobility deficits of right leg; and

              (r)    pain-limited function of right leg.



                           COUNT I – Negligence
Courtney Barrett v. New American Adventures, LLC t/d/b/a Urban Air Trampoline
                              and Adventure Park

       21.    The allegations contained in Paragraphs 1 through 20 of this Complaint are

incorporated herein by reference as though the same were set forth at length.


       22.    At all times relevant hereto, Defendant Trampoline Park was in actual,

constructive, or joint possession of the Premises.


       23.    Defendant Trampoline Park owed a duty to business invitees on the Premises

generally, and Plaintiff particularly, to maintain the Premises as free from non-obvious

hazards, to warn invitees of the existence of non-obvious hazards, and to inspect the

Premises for hazardous conditions.




                                               5
         Case 2:20-cv-01813-CRE Document 1 Filed 11/20/20 Page 6 of 16




       24.     Plaintiff’s fall of November 23, 2018, and any and all injuries sustained by

Plaintiff, are a direct and proximate result of the negligence, carelessness, and reckless of

Defendant Trampoline Park, including, but not limited to, the following particulars:

               (a)    failing to inspect the Premises;

               (b)    failing to exercise the due care and caution necessary for
                      Defendant Trampoline Park to have known of the dangerous,
                      hazardous, and non-obvious condition and remedy it;

               (c)    failing to warn Plaintiff of the non-obvious hazard present on
                      the Premises;

               (d)    failing to place signs near the ball pit where Plaintiff was injured
                      warning of the non-obvious hazard that existed therein;

               (e)    failing to instruct its employees and/or contractors to warn
                      business invitees of the non-obvious hazard presented by the
                      ball pit in which Plaintiff was injured;

               (f)    operating a business on the Premises that presented a non-
                      obvious hazard to business invitees without adequate warnings
                      cautioning of the aforesaid hazard’s existence;

               (g)    failing to provide Plaintiff with a written waiver with adequate
                      warnings of non-obvious hazards on the Premises, particularly
                      the aforementioned ball pit;

               (h)    failing to warn business invitees, through signage or employee
                      warning, of a safe or correct way to fall from the
                      aforementioned monkey bars to ensure maximal fall protection
                      from the aforementioned ball pit;

               (i)    failing to provide a safe Premises free from non-obvious
                      hazards for business invitees;

               (j)    failing to keep the Premises in a reasonably safe condition;

               (k)    allowing and permitting the hazardous condition which caused
                      Plaintiff to be injured to be and remain upon the
                      aforementioned Premises for an unreasonable length of time
                      prior to the incident complained of;




                                                6
Case 2:20-cv-01813-CRE Document 1 Filed 11/20/20 Page 7 of 16




    (l)   allowing and permitting the aforementioned Premises to be and
          remain in such a hazardous condition;

    (m)   allowing business invitees to enter the Premises and participate
          in Defendant Trampoline Park’s business when Defendant
          Trampoline Park knew or should have known that said business
          presented a non-obvious risk of harm to business invitees;

    (n)   knowing the aforementioned non-obvious hazard existed and
          failing to take action to ameliorate said condition;

    (o)   failing to take the reasonable and necessary steps to prevent the
          happening of the incident complained of;

    (p)   failing to block access to the aforementioned hazardous ball pit
          on the Premises until the risk of harm to business invitees could
          be ameliorated;

    (q)   failing to instruct its employees and/or contractors to restrict
          access to the obstacle course in which the ball pit was located
          based on height or weight factors which could increase the
          likelihood of injury to certain business invitees, particularly
          Plaintiff;

    (r)   failing to regard the rights, safety, and position of Plaintiff in
          and about the area of the aforementioned incident;

    (s)   operating an obstacle course on the Premises with inadequate
          safety features such that business invitees were put at risk of
          encountering a non-obvious hazard, namely the aforementioned
          deficient ball pit that caused Plaintiff’s injuries;

    (t)   failing to ascertain, through testing or research prior to the
          opening of Defendant’s business on the Premises, that pits of
          plastic balls were an inadequate measure for arresting the fall of
          individuals participating in an obstacle course;

    (u)   failing to have a soft material below the layers of balls in the ball
          pit to ensure that invitees were not injured by a hidden, non-
          obvious hazard;

    (v)   failing to adjust the height of the aforementioned monkey bars
          to a safe position that assured a safe fall should a business
          invitee lose their grip;




                                    7
Case 2:20-cv-01813-CRE Document 1 Filed 11/20/20 Page 8 of 16




    (w)    setting the aforementioned monkey bars at too great a height to
           allow the aforementioned ball pit to cushion the fall of a fully
           grown adult;

    (x)    failing to design a trampoline park that was safe to patrons
           generally, and Plaintiff particularly;

    (y)    failing to consult experts in the design of its trampoline parks;

    (z)    failing to follow the advice of experts in designing its trampoline
           parks;

    (aa)   failing to design an adequate system to arrest the fall of patrons
           from the “monkey bars” portion of the “warrior course;”

    (bb)   utilizing balls with a propensity to be easily displaced by a falling
           body rather than some manner of fall arresting technology that
           would evenly distribute the force of the fall;

    (cc)   failing to consult with experts in choosing a means of arresting
           the falls of Plaintiff where “ball pits” were clearly inadequate;

    (dd)   failing to use the correct amount of depth of balls to arrest the
           falls of patrons from the “monkey bars;

    (ee)   failing to properly design the ball pit to have an appropriate fall
           restraint;

    (ff)   failing to consult experts to determine if ball pits were equally
           efficacious in use with bodies of all sizes;

    (gg)   failing to select an alternative to plastic balls as a means to arrest
           falls when it was obvious that plastic balls were inadequate and
           unsafe;

    (hh)   failing to consult with experts and industry veterans to
           determine a safer alternative to arrest falls than pits filled with
           plastic balls;

    (ii)   failing to consider that pieces of foam may provide a superior
           ability to arrest falls than plastic balls, due to the effect of
           friction and the interlocking nature of irregular pieces of foam;
           and




                                     8
          Case 2:20-cv-01813-CRE Document 1 Filed 11/20/20 Page 9 of 16




                 (jj)   failing to adequately test the performance of plastic ball pits as a
                        means of arresting the falls of adult bodies.


       25.       As a direct and proximate result of Defendant Trampoline Park’s

aforementioned negligence and recklessness, Plaintiff suffered damages, some of which may

continue for an unknown time into the future, including but not limited to:

                 (a)    pain and suffering;

                 (b)    embarrassment, humiliation, and mental anguish;

                 (c)    loss of an ability to enjoy the pleasures of life;

                 (d)    disfigurement;

                 (e)    substantial medical bills;

                 (f)    increased expenses required for daily living; and

                 (g)    lost wages and/or a loss of earning capacity.


       26.       Defendant Trampoline Park’s aforementioned actions are outrageous and

constitute willful, wanton and reckless conduct undertaken with a reckless disregard for the

safety of business invitees generally, and Plaintiff specifically, sufficient to warrant the

imposition of punitive damages.


       WHEREFORE, the Plaintiff, Courtney Barrett, demands judgment in her favor and

against the Defendant, New American Adventures, LLC, trading and doing business as

Urban Air Trampoline and Adventure Park, jointly and severally with Defendants One

American Way, LLC and Defendant UATP Management, LLC, in an amount in excess of

Seventy-Five Thousand XX/100 Dollars ($75,000.00), plus punitive damages, together with

costs of suit.


                                                     9
        Case 2:20-cv-01813-CRE Document 1 Filed 11/20/20 Page 10 of 16




       JURY TRIAL DEMANDED




                                COUNT II – Negligence
                       Courtney Barrett v. One American Way, LLC

       27.     The allegations contained in Paragraphs 1 through 26 of this Complaint are

incorporated herein by reference as though the same were set forth at length.


       28.     At all times relevant hereto, Defendant Property Owner was in actual,

constructive, or joint possession of the Premises.


       29.     Defendant Property owed a duty to business invitees on the Premises

generally, and Plaintiff particularly, to maintain the Premises as free from non-obvious

hazards, to warn invitees of the existence of non-obvious hazards, and to inspect the

Premises for hazardous conditions.


       30.     Plaintiff’s fall of November 23, 2018, and any and all injuries sustained by

Plaintiff, are a direct and proximate result of the negligence, carelessness, and reckless of

Defendant Property Owner, including, but not limited to, the following particulars:

               (a)    failing to warn Plaintiff of the non-obvious hazard present on
                      the Premises;

               (b)    allowing and permitting Defendant Trampoline Park to operate
                      a business on the Premises that presented a non-obvious hazard
                      to business invitees without adequate warnings cautioning of
                      the aforesaid hazard’s existence;

               (c)    allowing business invitees to enter the Premises and participate
                      in Defendant Trampoline Park’s business without warning them



                                               10
Case 2:20-cv-01813-CRE Document 1 Filed 11/20/20 Page 11 of 16




          that said business presented a non-obvious risk of harm to
          business invitees.

    (d)   failing to place signs near the ball pit where Plaintiff was injured
          warning of the non-obvious hazard that existed therein;

    (e)   failing to inspect the Premises;

    (f)   failing to exercise the due care and caution necessary for
          Defendant Property Owner to have known of the dangerous,
          hazardous, and non-obvious condition and remedy it;

    (g)   allowing Defendant Trampoline Park to operate an obstacle
          course on the Premises with inadequate safety features such that
          business invitees were put at risk of encountering a non-obvious
          hazard, namely the aforementioned deficient ball pit that caused
          Plaintiff’s injuries;

    (h)   allowing and permitting the aforementioned Premises to be and
          remain in such a hazardous condition so as to prevent Plaintiff
          from observing and appreciating the hazard presented;

    (i)   failing to keep the Premises in a reasonably safe condition;

    (j)   knowing the aforementioned non-obvious hazard existed and
          failing to take action to ameliorate said condition;

    (k)   failing to ameliorate the aforementioned non-obvious hazard by
          directing Defendant Trampoline Park to remediate said hazard;

    (l)   failing to instruct Defendant Trampoline Park to block access to
          the aforementioned hazardous ball pit on the Premises until the
          risk of harm to business invitees could be ameliorated;

    (m)   failing to provide a safe Premises free from non-obvious
          hazards for business invitees;

    (n)   failing to keep the Premises in a reasonably safe condition;

    (o)   allowing and permitting the hazardous condition which caused
          Plaintiff to be injured to be and remain upon the
          aforementioned Premises for an unreasonable length of time
          prior to the incident complained of;

    (p)   failing to take the reasonable and necessary steps to prevent the
          happening of the incident complained of;


                                   11
         Case 2:20-cv-01813-CRE Document 1 Filed 11/20/20 Page 12 of 16




               (q)     failing to inspect the Premises;

               (r)     failing to remedy the defect when it knew or should have
                       known of the presence of the defect;

               (s)     allowing and permitting the aforementioned Premises to be and
                       remain in such a hazardous condition so as to prevent Plaintiff
                       from observing and appreciating the hazard presented; and

               (t)     failing to regard the rights, safety, and position of Plaintiff in
                       and about the area of the aforementioned incident.


       31.     As a direct and proximate result of Defendant Property Owner’s

aforementioned negligence and recklessness, Plaintiff suffered damages, some of which may

continue for an unknown time into the future, including but not limited to:

pain and suffering;

               (a)     embarrassment, humiliation, and mental anguish;

               (b)     loss of an ability to enjoy the pleasures of life;

               (c)     disfigurement;

               (d)     substantial medical bills;

               (e)     increased expenses required for daily living; and

               (f)     lost wages and/or a loss of earning capacity.


       32.     Defendant Property Owner’s aforementioned actions are outrageous and

constitute willful, wanton and reckless conduct undertaken with a reckless disregard for the

safety of business invitees generally, and Plaintiff specifically, sufficient to warrant the

imposition of punitive damages.


       WHEREFORE, the Plaintiff, Courtney Barrett, demands judgment in her favor and

against the Defendant, One American Way, LLC, jointly and severally with Defendants New


                                                 12
           Case 2:20-cv-01813-CRE Document 1 Filed 11/20/20 Page 13 of 16




American Adventures, LLC, trading and doing business as Urban Air Trampoline and

Adventure Park, and UATP Management, LLC, in an amount in excess of Seventy-Five

Thousand XX/100 Dollars ($75,000.00), plus punitive damages, together with costs of suit.

       JURY TRIAL DEMANDED



                               COUNT III – Negligence
                      Courtney Barrett v. UATP Management, LLC

       33.     The allegations contained in Paragraphs 1 through 32 of this Complaint are

incorporated herein by reference as though the same were set forth at length.


       34.     Defendant UATP is the franchisor of Urban Air Trampoline and Adventure

Parks who licenses its intellectual property and park designs to franchisees such as

Defendant Trampoline Park.


       35.     Defendant UATP is responsible for the design of the various activities and

courses within each park, including, but not limited to, the ball pits set up to arrest the falls

of patrons.


       36.     Defendant UATP owed a duty to the customers of its franchisees, particularly

Plaintiff, to ensure that its trampoline park designs would not cause harm or present hazards

to them.


       37.     Plaintiff’s fall of November 23, 2018, and any and all injuries sustained by

Plaintiff, are a direct and proximate result of the negligence, carelessness, and reckless of

Defendant UATP, including, but not limited to, the following particulars:


                                                13
Case 2:20-cv-01813-CRE Document 1 Filed 11/20/20 Page 14 of 16




    (a)   failing to design a trampoline park that was safe to patrons
          generally, and Plaintiff particularly;

    (b)   failing to consult experts in the design of its trampoline parks;

    (c)   failing to follow the advice of experts in designing its trampoline
          parks;

    (d)   failing to design an adequate system to arrest the fall of patrons
          from the “monkey bars” portion of the “warrior course;”

    (e)   utilizing balls with a propensity to be easily displaced by a falling
          body rather than some manner of fall arresting technology that
          would evenly distribute the force of the fall;

    (f)   failing to consult with experts in choosing a means of arresting
          the falls of Plaintiff where “ball pits” were clearly inadequate;

    (g)   failing to use the correct amount of depth of balls to arrest the
          falls of patrons from the “monkey bars;”

    (h)   failing to consult experts to determine if ball pits were equally
          efficacious in use with bodies of all sizes;

    (i)   failing to select an alternative to plastic balls as a means to arrest
          falls when it was obvious that plastic balls were inadequate and
          unsafe;

    (j)   failing to consult with experts and industry veterans to
          determine a safer alternative to arrest falls than pits filled with
          plastic balls;

    (k)   failing to consider that pieces of foam may provide a superior
          ability to arrest falls than plastic balls, due to the effect of
          friction and the interlocking nature of irregular pieces of foam;

    (l)   failing to inform franchisees, particularly Defendant Trampoline
          Park, of the potential danger presented by plastic balls in pits as
          a means to arrest falls; and

    (m)   failing to adequately test the performance of plastic ball pits as a
          means of arresting the falls of adult bodies.




                                    14
         Case 2:20-cv-01813-CRE Document 1 Filed 11/20/20 Page 15 of 16




        38.    As a direct and proximate result of Defendant UTAP’s aforementioned

negligence and recklessness, Plaintiff suffered damages, some of which may continue for an

unknown time into the future, including but not limited to:

               (a)    pain and suffering;

               (b)    embarrassment, humiliation, and mental anguish;

               (c)    loss of an ability to enjoy the pleasures of life;

               (d)    disfigurement;

               (e)    substantial medical bills;

               (f)    increased expenses required for daily living; and

               (g)    lost wages and/or a loss of earning capacity.


        39.    Defendant UTAP’s aforementioned actions are outrageous and constitute

willful, wanton and reckless conduct undertaken with a reckless disregard for the safety of

business invitees generally, and Plaintiff specifically, sufficient to warrant the imposition of

punitive damages.


        WHEREFORE, the Plaintiff, Courtney Barrett, demands judgment in her favor and

against the Defendant, UATP Management, LLC, jointly and severally with Defendants One

American Way, LLC, trading and doing business as Urban Air Trampoline and Adventure

Park, and Defendant New American Adventures, LLC in an amount in excess of Seventy-

Five Thousand XX/100 Dollars ($75,000.00), plus punitive damages, together with costs of

suit.

        JURY TRIAL DEMANDED




                                                15
Case 2:20-cv-01813-CRE Document 1 Filed 11/20/20 Page 16 of 16




                                     Respectfully submitted,

                                     ORIE & ZIVIC


                                   By:______________________________
                                      Jonathan A. Orie, Esquire
                                      PA ID No. 207078
                                      1901 Law & Finance Building
                                      429 Fourth Avenue
                                      Pittsburgh, PA 15219

                                     Counsel for the Plaintiff:
                                     Courtney Barrett




                              16
